By JUDGE JACK B. STEVENS
This matter has been under advisement by the Court to consider defendant Robert White’s Motion for a Jury Trial on all the issues in the Motion for Declaratory Judgment. Defendant White requests that the Court transfer this case to the law side of the docket and submit all issues in the case to a jury with a general verdict form.
The Court has considered the arguments of counsel, as well as the principal cases submitted by both sides. For the reasons set out below: (1) the motion to transfer the case to the law side of the docket is denied; (2) the motion for a jury trial is granted. However, issues of fact will be submitted to the jury in the form of interrogatories with instructions by the Court, in accordance with § 8.01-188, Code of Virginia (1950), as amended.
Virginia Code § 8.01-270 authorizes a Court to transfer cases from one side of the Court to another. However, this authority to transfer may only be exercised when a case is brought on the wrong side of the docket. Quick v. Southern Churchman Co., 171 Va. 403, 199 S.E. 489 (1938). In Carr v. Union Church, 186 Va. 411, 42 S.E.2d 840 (1947), the Court determined that a Motion for Declaratory Judgment may properly be brought on either side of the docket. Specifically, the Court stated:
*281If a case be brought properly under our declaratory judgment statute, it makes no difference on which side of the court it proceeds. Id. at 418, 42 S.E.2d 840 at 844.
The Court explained that under the Declaratory Judgment Statute, there is no separation of law from equity. Id. at 417, 42 S.E.2d 840 at 843.
Virginia Code § 8.01-188 provides for the use of a jury in Declaratory Judgment actions when the case involves issues of fact but specifically restricts how the jury may be used:
[S]uch issues may be submitted to a jury in the form of interrogatories, with proper instructions by the court, whether a general verdict be required or not. Id.
It is clear that some of the matters addressed in the Motion for Declaratory Judgment are issues of fact, for which a jury is proper. However, defendant White is not entitled to a jury trial on all issues with a general verdict form and finding instructions. He is entitled, like all other litigants in a Declaratory Judgment action, to have interrogatories and instructions submitted to the jury in accordance with § 8.01-188. This result would be achieved whether the matter were brought on the Equity or Law side of the Court.